Citation Nr: 0935613	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to the Veteran's 
service-connected status post (s/p) abdominal hysterectomy 
and right ovary removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to 
December 1989.  She received an uncharacterized entry level 
separation because she did not meet procurement medical 
fitness standards for military service due to her uterine 
fibroids.  She is presently service connected for the 
residuals of a hysterectomy and right oopherectomy which were 
performed as a result of her fibroids and related 
gynecological difficulties.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2007 decision and remand, the Board found that 
new and material evidence was received in order to reopen the 
Veteran's previously denied claim for service connection for 
a bilateral foot disorder and remanded this claim to the RO 
for initial development and adjudication.  Additionally, the 
Veteran's claim for service connection for an acquired 
psychiatric disorder was remanded to ascertain whether 
additional treatment records existed and to obtain a medical 
opinion as to the nature and etiology of any currently 
diagnosed psychiatric disorder.  

In August 2009, this case was returned to the Board for 
appellate disposition. 

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that the Veteran's preexisting 
moderate pes planus with hallux valgus deformities were 
permanently made worse by her military service.  The defects 
were noted on examination for entry into service.

CONCLUSION OF LAW

The Veteran's currently diagnosed disabilities of the feet 
were not caused by her military service.  The Veteran's pre-
existing moderate pes planus and hallux valgus deformities 
were not aggravated by her military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this case, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

In connection with her appeals of her claims pertaining to 
her claimed psychiatric disorder, foot disorder, and uterine 
fibroids, the Veteran was sent a letter dated in April 2005 
that informed her about the criteria for establishing service 
connection on direct and secondary bases, explained the 
information and evidence that VA needed in order to 
substantiate her claims, and explained the types of evidence 
that VA was responsible to obtain as well as the types of 
evidence that the Veteran was responsible for ensuring that 
VA received.  The Veteran was sent a letter that informed her 
of the manner in which VA assigns disability rating and 
effective dates in March 2006.  While these letters were not 
provided to the Veteran prior to the initial adjudications of 
her claims, her claims were subsequently readjudicated in 
Supplemental Statements of the Case (SSOCs), including a 
November 2005 SSOC that addressed the Veteran's claim for 
service connection for a psychiatric disorder, a November 
2006 SSOC that addressed the Veteran's claim for service 
connection for her foot disability, and a November 2006 SSOC 
that addressed that Veteran's claim for service connection 
for her psychiatric disorder.  Additionally, after the Board 
remanded the Veteran's claims which are addressed herein in 
October 2007, the Veteran was sent additional VCAA compliant 
notice, and both of her claims were thereafter readjudicated 
in a May 2009 SSOC.  Thus, any initial predecisional notice 
error was cured.     

In addition to providing certain notices to the claimant, VA 
must make reasonable efforts to assist her in obtaining the 
evidence necessary to substantiate her claim(s) for the 
benefit(s) sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record VA 
treatment records, service treatment records, service 
personnel records, various private medical records and 
letters from the Veteran's private physician, and written 
statement from the Veteran.  A VA examination was provided in 
connection with the Veteran's claim regarding her foot 
disability.  The Veteran did not indicate that any additional 
evidence exists that is relevant to her claim regarding her 
foot disability. 

Thus, the Board finds that the VA satisfied its duties to 
notify and assist the claimant with regard to her claim for 
service connection for a bilateral foot disorder.  The duty 
to assist as it pertains to the Veteran's claim for service 
connection for her claimed psychiatric disorder will be 
addressed in the remand portion of this decision.




II.  Service connection for a bilateral foot disorder

The Veteran contends that her currently diagnosed 
disabilities of the feet are related to her military service.  
Specifically, she contends that, when she was inducted into 
the service, military officials knew that she had foot 
problems but they did not offer her any treatment for her 
feet, which became symptomatic during her service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time her 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Here, the Veteran's enlistment examination dated in June 1989 
showed that she then had moderate pes planus and hallux 
valgus which were then asymptomatic.  Service treatment 
records indicate that the Veteran was provided bilateral arch 
supports in October 1989, but do not otherwise reflect any 
complaints or treatment related to her feet.  Service 
treatment records also show that due to the Veteran's uterine 
fibroids, she was placed on a profile that restricted her 
physical activity, including running, jogging, and lifting, 
in mid-November 1989.  The Veteran denied receiving a 
separation physical, and there is none on record.  

The first records of private treatment for the Veteran's feet 
were from in or about 2000, although the Veteran stated that 
she received treatment for her feet since at least 1996 but 
the records of this earlier treatment were no longer 
available.  In this regard, the Board notes that a lengthy 
lapse of time between discharge from service and any medical 
diagnosis of, or treatment for, a claimed disability is a 
factor that weighs against any claim for service connection.  
See Maxson v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In 2000, the Veteran was diagnosed by a private physician 
with plantar fasciitis, hallux abducotovalgus deformity, and 
limb pain.  In 2002, the Veteran told a private orthopedic 
physician that she had plantar fasciitis and heel pain for 10 
years which was not relieved by shots, soaks, stretching, or 
orthotics.  At another time in 2002 the Veteran reported to 
this clinician that her foot pain began when she enlisted in 
the Army and claimed that while she always had foot pain it 
worsened while she was in the Army.  The Veteran's diagnoses 
included plantar fasciitis.  The Veteran underwent surgery to 
treat her right foot problems.

In March 2003, a treatment note from the same private 
physician indicated that the Veteran's plantar fasciitis was 
healed.  It also indicated that the Veteran told him that she 
was diagnosed with flat feet during her service and that she 
asked him whether her foot problems were related to her 
military service.  His note indicated that it was 
"possible" that the strenuous activity such as running that 
the Veteran had to do during basic training could have 
contributed to her foot problems but that "it would be 
difficult to prove one way or the other."  In October 2003, 
the same physician wrote a letter in which he opined that the 
Veteran's "foot condition" was more likely than not related 
to her military service.  He did not explain the rationale 
for his opinion.  

VA treatment records also indicate that the Veteran 
complained of pain in the feet.

In February 2009, the Veteran was afforded a VA examination 
of her feet.  The Veteran told the examiner that during her 
service she was on a profile due to her feet and was given 
arch supports.  She reported that she went to sick call 
several times due to foot problems.  She reported that she 
currently experiences constant foot pain which causes her to 
be unable to work as a certified nurse assistant.  

Upon examination of the left foot, there was objective 
evidence of tenderness in the middle of the foot and heel, 
weakness in the middle of the foot, and abnormal weight 
bearing as shown by an unusual shoe wear pattern.  On 
examination of the right foot, there was evidence of painful 
motion in the lateral and middle areas of the foot, 
tenderness in the lateral side, middle, and ball of the foot, 
and evidence of abnormal weight bearing as shown by an 
unusual shoe wear pattern.  X-rays of the feet were 
interpreted as showing heel spurs and bilateral bunions with 
slight hallux valgus.  

After review of the claims file, the examiner noted the 
Veteran's preexisting pes planus deformity and hallux valgus.  
He noted that the Veteran was treated once during her service 
for a foot problem for which she was prescribed arch supports 
and foot soaks but that there was no other documentation of 
in-service treatment for her feet.  After her service, the 
Veteran had multiple treatments for her feet, including a 
right plantar fasciotomy.  Her current diagnoses of her foot 
problems are pes planus, plantar fasciitis, hallux valgus, 
and Achilles intersional tendinopathy, all of which are 
symptomatic.  The examiner noted that pes planus is known to 
cause plantar fasciitis, that hallux valgus is associated 
with Achilles insertional tendinopathy, and that Achilles 
insertional tendinopathy can aggravate pes planus 
deformities.  The examiner opined that the Veteran's current 
disabilities of the feet were less likely than not either 
caused or aggravated by her military service.  The examiner 
noted that her present foot conditions are natural processes 
associated with pes planus, regardless of the demands of 
military service.  The report was electronically signed by a 
podiatrist, two nurse practitioners, and an occupational 
health physician.  

In this case, there are two conflicting medical opinions 
concerning the etiology of the Veteran's currently diagnosed 
disorders of the feet.  When evaluating the weight of medical 
evidence, the Board is guided by the principle that the 
probative value of a medical opinion largely rests upon the 
extent to which such opinion is based upon a thorough 
evaluation of the Veteran's medical history, including but 
not limited to the medical evidence contained in the claims 
file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  
Although VA may not discount a private medical opinion merely 
because the private physician did not review the claims file, 
the Board may examine the factual foundation of a medical 
opinion, including whether the physician had access to 
relevant information of record.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 303-304 (2008).  Further, an opinion that 
is speculative has limited probative value.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion that a 
particular event "may" have led to the Veteran's disability 
is too speculative to establish a causal relationship)).  

In this regard, the Board finds that the opinion of the VA 
examiner is more probative than that of the private 
physician.  First, the VA examiner reviewed the claims file, 
which contained the Veteran's service treatment records and 
records of her private treatment.  In contrast, there is no 
evidence that the Veteran's private physician had access to 
this evidence.  Notably, the private physician's treatment 
record indicates that the Veteran told him that she was 
diagnosed with pes planus during her service, while her 
service treatment records indicate that this disability was 
actually noted prior to the Veteran's entry onto active duty.  
Additionally, the Board notes that while the VA examiner 
explained the rationale for his opinion the Veteran's private 
physician stated only the bare conclusion that the Veteran's 
unspecified "foot condition" was more likely than not 
"related" to her military service.  He did not explain 
either the nature of the Veteran's foot disability or how it 
was related to her service.  Further, the private physician's 
conclusion conflicts with his prior opinion, expressed only a 
few months earlier, that while it was "possible" that 
strenuous physical activity during basic training might have 
contributed to the Veteran's problems with her feet, this 
"would be difficult to prove one way or the other."  The 
Veteran's private physician provided no explanation for his 
changed opinion. 

Moreover, there is no indication that the Veteran engaged in 
physical activity during basic training that was much more 
strenuous on her feet than physical activities that she 
engaged in thereafter.  Notably, the Veteran's period of 
service was very short, approximately 5 months, and she was 
on a profile that restricted her activities beginning mid-
November, although she alleges that this profile was ignored.  
After her service, the Veteran worked as a nurse's assistant, 
which she alleged required much standing on her feet.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for a 
bilateral foot disorder is denied.


ORDER

Service connection for a bilateral foot disorder is denied.


REMAND

The Veteran alleges that she has a psychiatric disorder that 
is related to her service, or, alternatively, that was caused 
or aggravated by her service-connected s/p hysterectomy and 
right oopherectomy.  

Noting the inadequacy of the examination that was initially 
provided in connected with this claim, specifically, the 
examiner's failure to carefully review the claims file, in 
October 2007 the Board remanded this claim for additional 
development, including a new VA examination.  The 
instructions specifically requested that the examiner address 
1) whether any current psychiatric disorder was related to an 
injury that was incurred during the Veteran's service; 2) 
whether a preexisting psychiatric disorder was aggravated by 
the Veteran's service, and 3) whether any currently diagnosed 
psychiatric disorder was secondary to any service-connected 
disorder, including the Veteran's s/p hysterectomy with right 
oopherectomy.  

In February 2009, a VA psychiatric examination was performed.  
The examiner diagnosed the Veteran with obsessive compulsive 
disorder (OCD) and schizophrenia.  The examiner's report 
indicated that the Veteran told him that most of her symptoms 
started very soon after her service.  The examiner concluded 
that the Veteran's OCD and schizophrenia were not likely due 
to her military service, reasoning that her medical records 
did not show any treatment for a psychiatric disorder while 
the Veteran was in the service.  While the examiner noted 
that the Veteran was prescribed an antidepressant in 1990, 
which was fairly soon after her discharge from service, this 
medication was not prescribed for either OCD or 
schizophrenia.  However, he did not explain whether the 
symptoms the Veteran allegedly experienced during the year 
after her service, or the reason why she was prescribed an 
antidepressant in 1990, were otherwise related to her 
currently diagnosed mental disorders, e.g., whether they were 
initial manifestations of these disorders.

More importantly, the examiner did not express any opinion as 
to the relationship between the Veteran's diagnosed mental 
disorders and her service connected disabilities, 
specifically her hysterectomy and right oopherectomy.  She 
has contended that there is a relationship.  The Veteran is 
entitled to compliance with the instructions set forth in the 
Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Additionally, while the examiner noted that the 
treatment that the Veteran received in 1990 was not for 
schizophrenia, he should specifically state whether the 
Veteran's diagnosed psychosis was present within a year of 
her release from active duty.  

Accordingly, the case is REMANDED for the following actions:

1. The examiner who performed the March 
2009 VA psychiatric examination, or 
another similarly situated examiner, 
should be contacted and requested to 
provide an opinion specifically addressing 
1) whether the Veteran's currently 
diagnosed mental disorders (OCD and 
schizophrenia) were caused or aggravated 
by any service connected disability, 
including the Veteran's hysterectomy and 
right oopherectomy, 2) whether the 
Veteran's psychiatric disorders preexisted 
her service and, if so, whether they were 
aggravated thereby, and 3) whether the 
symptoms and treatment that the Veteran 
received within a year of her discharge 
represented the initial onset of her 
currently diagnosed psychosis.  The 
examiner should state that he reviewed the 
claims file in his or her report.  All of 
the examiner's conclusions should be fully 
supported in the report.  If the examiner 
determines that another examination is 
necessary in order to address the above 
questions then this examination should be 
obtained.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If the result is less 
than fully favorable to the Veteran, she 
and her representative should be given an 
SSOC and the opportunity to respond 
thereto,  

Then, if indicated, this case should be returned to the Board 
for appellate disposition.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


